United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                Nos. 00-3694/01-2379
                                    ___________

Clarice P. Seko,                         *
                                         *
             Appellant,                  *
                                         * Appeals from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Boeing/McDonnell Douglas,                *
                                         *      [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                           Submitted: July 6, 2001
                               Filed: July 16, 2001
                                   ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       In these consolidated appeals, Clarice Seko appeals the District Court’s1 adverse
grant of summary judgment in her employment discrimination action, and its denial of
her motion to stay the award of costs to appellee pending the outcome of this appeal.
As relevant to this appeal, Seko alleged that the Boeing Company, formerly McDonnell
Douglas Corporation, recalled her in October 1997 during a layoff and then unlawfully
placed her on medical leave. She claimed that Boeing’s action violated the Americans


      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
with Disabilities Act (ADA) and Title VII, because Boeing ignored her requests for
reasonable job accommodations and retaliated against her for filing previous lawsuits.
Having conducted a de novo review, see Lloyd v. Hardin County, Iowa, 207 F.3d 1080,
1084 (8th Cir. 2000), we affirm.

       We agree with the District Court that Seko failed to present a prima facie case
under the ADA. See Hennenfent v. Mid Dakota Clinic P.C., 164 F.3d 419, 421-22 (8th
Cir. 1998) (stating that one element of prima facie ADA case is that employee is
qualified to perform essential job functions with or without reasonable
accommodation). Further, assuming, as did the District Court, that she established a
causal connection between the decision to place her on medical leave and her prior
lawsuits, she failed to present evidence showing that Boeing’s proffered legitimate non-
discriminatory reason for placing her on such leave—her inability to return to a job
requiring the use of power tools, given her medical condition—was pretextual. See
Scroggins v. Univ. of Minn., 221 F.3d 1042, 1045 (8th Cir. 2000) (holding that even
if employee established prima facie case of retaliation, he produced no evidence
challenging employer’s reason for firing him).

      We decline to address the new arguments Seko raises on appeal, see Von
Kerssenbrock-Praschma v. Saunders, 121 F.3d 373, 378 (8th Cir. 1997), and we find
no abuse of discretion in the Court’s denial of her motion to compel. See In re Mo.
Dep’t of Natural Res., 105 F.3d 434, 435-36 (8th Cir. 1997) (standard of review).
Based on our disposition of Seko’s challenge of the adverse grant of summary
judgment, the issue as to the propriety of the Court’s denial of her motion to stay is
moot.

        Accordingly, we affirm. See 8th Cir. R. 47B.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -3-